DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 20 June 2022 is acknowledged.
Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  Claims 8 & 11 but mention “The method of claim of …”.  The examiner believes this to be grammatical error since claims 8 & 11 are dependent upon the device and not method claims.   Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface region is configured in an off-set angle”, as described in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the applicant claims “wherein the surface region is configured in an off-set angle”.  While the examiner does see support the examiner does not see what exactly the limitation is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe (PG Pub 20080024042).
Considering claim 1, Isobe (Figure 1) teaches a single crystal acoustic electronic device, the device comprising: a substrate (2 + paragraph 0090) having a cavity (6 + paragraph 0090) formed through a portion of the substrate, the substrate having a surface region and a backside surface region; a first electrode material coupled (4 + paragraph 0090) to a portion of the backside surface region and spatially configured within the cavity; a single crystal material (5 + paragraph 0090) formed overlying the cavity and a portion of the surface region; wherein the single crystal material is coupled to the first electrode material through the cavity (see Figure 1) and a second electrode material (3 + paragraph 0090) formed overlying the single crystal material.
Considering claim 2, Isobe (Figure 1) teaches wherein the substrate is selected from silicon (2 + paragraph 0089), silicon carbide, sapphire, gallium arsenide, gallium nitride, aluminum, aluminum nitride and aluminum oxide, and combinations thereof; wherein the surface region of the substrate is bare and exposed crystalline material and wherein the single crystal material is deposited overlying the exposed portion of the substrate.
Considering claim 5, Isobe (Figure 3) teaches a first contact (122 + paragraph 0097) coupled to the first electrode material and a second contact (127 + paragraph 0097) to the second electrode material such that each of the first contact and the second contact are configured in a co-planar arrangement wherein a portion of the first material (4 + paragraph 0090) spatially configured within the cavity to form a via structure within a portion of the substrate.
Considering claim 6, Isobe (Figure 1) teaches a reflector region (8 + paragraph 0120) configured to the first electrode material or the second electrode material.
Considering claim 7, Isobe teaches wherein the single crystal material is selected from at least one of AIN (paragraph 0080), AlGaN, InN, BN or other group III nitrides or is selected from a single crystal oxide including a high K dielectric ZnO or MgO.
Considering claim 11, Isobe teaches wherein the single crystal capacitor dielectric is configured to propagate a longitudinal signal at an acoustic velocity of 6000 meters/second and greater; and wherein the single crystal material is characterized by a FWHM of less than one degree and a surface roughness of 2 nm and less, RMS by atomic force microscopy; and further comprising a parameter derived from a two port analysis (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (PG Pub 20080024042) and in view of Shealy (PG Pub 20150357993).
Considering claim 3, Isobe teaches the device as described above.
However, Isobe does not teach wherein surface region is configured in an off-set angle.
Shealy teaches wherein surface region is configured in an off-set angle (paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein surface region is configured in an off-set angle into Isobe’s device for the benefit of oriented and having a high resistivity.
Claim(s) 4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (PG Pub 20080024042) and in view of Yamada (PG Pub 20070080611).
Considering claim 4, Isobe teaches each of the first and second electrodes as described above.
However, Isobe does not teach wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum, platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal.
Yamada teaches wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum (15 + 17 + paragraphs 0052 + 0057), platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the each of the first electrode material and the second electrode material is selected from tantalum, molybdenum, platinum, titanium, gold, aluminum tungsten, platinum or a refractory metal into Isobe’s device for the benefit of using a common a well-known material metal material.
Considering claim 8, Isobe in view of Yamada teaches wherein the first electrode material (17 + 15 + paragraphs 0052 + 0057 of Yamada) and the single crystal material (5 + paragraph 0090) comprises a first interface region substantially free from an oxide bearing material.
Considering claim 9, Isobe in view of Yamada teaches wherein the first electrode (17 + 15 + paragraphs 0052 + 0057 of Yamada) material and the single crystal material comprises a second interface region (5 + paragraph 0090)  substantially free from an oxide bearing material.
Considering claim 10, Yamada teaches a nucleation material (16-1 + paragraphs 0074 + 0080) provided between the single crystal capacitor dielectric material (16-2 + paragraphs 0074 + 0080) and the first electrode material (15 + paragraph 0080); and wherein the single crystal material is configured in a first strain state to compensate to the substrate (obvious since a piezoelectric material stress/strains when voltage is applied).
Considering claim 12, Yamada teaches a capping material (paragraph 0010) provided between the single crystal material and the second electrode material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837